Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gavin Jaiyu (reg no 69583) on 8/9/2022.

The application has been amended as follows: 

Claim 14 has been amended to read “The reinforcement ring tooling (20) according to claim 12, wherein the circumferential direction through the corresponding third fasteners (262), respectively”.
Claim 18 has been amended to read “A method for mounting a reinforcement ring tooling, comprising: a step of providing separate members: providing more than two separate members to be movably connected to each other by the movable connection members; and a step of attaching the annular body to the rotor: mounting the annular body


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowing claim 1 is that its limitations were not taught/reasonably suggested in the prior art.  The closest prior art was Tapper (US 20100101080).  Tapper discloses a compression ring 40.  However, the compression ring of Tapper does not teach/reasonably suggest the structure that is recited in claim 1.
The primary reason for allowing claim 18 is that its limitations were not taught/reasonably suggested in the prior art.  The closest prior art was Tapper (US 20100101080).  Tapper discloses a method for mounting a compression ring 40.  However, the method for mounting the compression ring of Tapper does not teach/reasonably suggest the steps that are recited in claim 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRANCE L KENERLY whose telephone number is (571)270-7851. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRANCE L KENERLY/Primary Examiner, Art Unit 2832